Citation Nr: 1714192	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an unspecified depressive disorder.

2. Entitlement to service connection for a prostate/scrotal disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) based on a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the North Carolina Army National Guard from October 24, 1989 to March 20, 1990.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board Hearing at the above RO hearing before a Veteran's Law Judge in March 2013. A transcript of the hearing was prepared and associated with the claims file. The VLJ who conducted the Travel Board Hearing is now retired. In an August 2015 letter, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board. The Veteran was offered the opportunity to testify at another hearing. The Veteran, in November 2015, submitted a statement in response indicating he did not wish to appear at another hearing and requested that his appeal be considered on the evidence of record.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and an unspecified depressive disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim. Id. The Board has preliminarily reviewed the case at hand and finds that Clemons v. Shinseki is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for service connection for a mental disorder (also claimed as a mood disorder and depression). In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an unspecified depressive disorder.

Regarding his prostate disability, during his March 2013 hearing, the Veteran testified that his prostate claim also incorporated a scrotal disability, and that he had a swollen scrotum. Thus, in order to accurately reflect this contention, the Board has framed the issue as entitlement to service connection for a prostate/scrotum disability, as reflected on the title page.

The Board remanded this matter in January 2014, January 2016, and June 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in September 2016, continued to deny service connection for an acquired psychiatric disorder, a prostate/scrotal disability, and TDIU.


FINDINGS OF FACT

1. An in-service stressor sufficient to cause current PTSD has not been verified.

2. The Veteran's unspecified depressive disorder did not have its onset during active service and is not otherwise etiologically related to active service.

3. There is no current diagnosis of a prostate disability.

4. The Veteran's epididymitis did not have its onset during active service and is not otherwise etiologically related to active service.

5. The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a psychiatric disorder, to include PTSD and an unspecified depressive disorder, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for service connection for a prostate disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for a scrotal disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria for a TDIU rating have not been met for any period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its June 2016 remand directives. The Veteran was provided a VA examination for his mental disorders in September 2016. After a review of the file, the examiner provided an opinion regarding the nature and etiology of the Veteran's psychiatric disorder and whether or not they had their onset in, or are otherwise related to, the Veteran's period of ACDUTRA. The Veteran was also provided a VA male reproductive system evaluation, and, after a review of the file, the examiner provided an opinion as to the etiology of the Veteran's chronic epididymitis. The rationales for all opinions were fully articulated. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection - Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

 The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  

(a) Acquired Psychiatric Disability
(i) PTSD

The Veteran contends that an in-service stressor event caused the onset of his current PTSD symptoms.

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.125(a), 4.130. 

The Veteran's VA treatment records indicate that he has a current diagnosis of PTSD. The Veteran's medical records indicate positive screening tests for PTSD beginning in January 2011 and was first diagnosed with PTSD under DSM-5 standards at a March 2015 VA examination. Thus, the first element of service connection for PTSD is met.

Regarding the second element of service connection, the Veteran asserts two in-service stressors. Specifically, in January 2011, the Veteran reported he was at Fort Sill, when a training incident involving a grenade caused the death of at least one person. The Veteran does not contend he witnessed this event, but he does contend that it has caused him to have trouble sleeping as a result of nightmares.  The Veteran continued to report this incident at his VA examination in March 2015. At this examination the Veteran reported reoccurring memories of the incident that caused distress, and he would avoid things that he associates with the incident. The Veteran reported a second stressor in January 2011. He reported he was told he could not leave training to be with his daughter, who he alleges was possibly terminally ill. He continues to report this as a second stressor at his March 2015 VA examination.

The third element for service connection for PTSD, as noted above, requires credible supporting evidence that the in-service stressor occurred, though the stressor does not need to be corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The RO sent the Veteran a questionnaire in September 2014 requesting more information regarding the stressful incidents the Veteran alleged had resulted in PTSD. The claims file does not indicate the Veteran ever completed and returned this questionnaire, and in February 2015, the Veteran returned a VCAA Notice Response indicating he had enclosed any remaining evidence to support his claim or that he had no other information to provide in support of his claim. No further development is necessary to attempt to verify the in-service stressor because the Veteran was provided an opportunity to provide more information but failed to respond. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary). 

While the Board notes the examiner at the Veteran's March 2015 examination indicated the Veteran's stressor was adequate to support a diagnosis of PTSD, the Board finds a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 295-96 (1996). 

A Veteran's lay testimony, by itself, can establish the occurrence of an in-service stressor event if the evidence establishes, "without clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service,": (1) "a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service," (2) "that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat," (3) "a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veterans symptoms are related to the claimed stressor," or (4) "the veteran was a prisoner-of-war under the provisions of [38 C.F.R.] § 3.1(y) . . . and the claimed stressor is related to that prisoner-of-war experience." 38 C.F.R. § 3.304(f)(1-4). A Veteran can also establish an in-service stressor with lay testimony alone if "the posttraumatic stress disorder claim is based on in-service personal assault." 38 C.F.R. § 3.304(f)(5). 

In this case, the record does not support a finding that the in-service stressors arose from the Veteran being a prisoner-of-war or a victim of in-service personal assault. The record also does not support that the Veteran was involved in combat or that his in-service stressor was related to a fear of hostile military or terrorist activity. Furthermore, the Veteran does not make these contentions. Finally, the service treatment records (STRs) are silent in regard to any diagnosis of PTSD while in service. Absent any situation provided by 38 C.F.R. § 3.304(f)(1-5), the Veteran's stressor cannot be corroborated by lay testimony alone.

Overall, the Veteran's in-service stressors remain unverified. Therefore, as the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ii) Unspecified Depressive Disorder

At the Veteran's September 2016 VA examination the examiner diagnosed the Veteran with PTSD and an unspecified depressive disorder. The examiner further opined the symptoms related to both the PTSD and the unspecified disorder were so intertwined it was not possible to determine which symptoms were related to a particular diagnosis. Because the Board has found the Veteran does not meet the requirements for service connection for PTSD, the Board will consider whether the Veteran's unspecified depressive disorder is service connected.

As noted above, the Veteran was diagnosed with an unspecified depressive disorder in September 2016. Thus, the requirement for a current disability has been met. 

The STRs are silent to any treatment for psychiatric symptoms or a diagnosis of a psychiatric disorder during ACDUTRA. The Veteran's first reports of any psychiatric disorder came when the Veteran filed his claim in June 2010 and subsequently reported he had a mental disorder that prevented him from working, stating he felt as though he was experiencing a mood disorder and depression. 

In January and March 2011, the Veteran reported symptoms of nightmares, avoiding situations reminding him of the training incident at Fort Sill, hypervigilance, detachment, hopelessness, and depression. The Veteran also reported distress in service related to not being allowed to visit his daughter, who he testified at his hearing in March 2013 was possibly terminally ill while he was in training. He also reported current stressors regarding finances, lack of employment, and marital discord. 

At a March 2015 VA examination, the Veteran continued to report recurrent dreams and feeling distressed about the training incident at Fort Sill. He also reported having a negative emotional state, diminished interest in activities he used to enjoy, irritability, angry outbursts, an exaggerated startle response, and sleep disturbances more than once a month. 

At his September 2016 VA examination, the Veteran continued to report the same symptoms from his March 2015 examination. However, at this examination he reported that his depression was currently driven by recent situational factors related to his mother's death and a difficult relationship with his father. After a review of the file, the VA examiner opined the Veteran's current psychiatric disorders were related to situational factors, not incidents or events occurring in service. 

While the Veteran may believe his current psychiatric disorder is related to service, questions of diagnosis and etiology of psychological disorders are beyond the knowledge of a lay person, and the Veteran has not been shown to have the requisite expertise or knowledge to address these questions. Jandreau, 492 F.3d 1372; see Kahana, 24 Vet. App. at 438.

The Board accordingly concludes that the Veteran's current unspecified depressive disorder is not etiologically related to any in-service incident, and therefore, his claim must be denied. In reaching this determination, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


(b) Prostate/Scrotal Disability
(i) Prostate Disability

The Veteran first raised the claim of a prostate disability in June 2010. However, at his March 2013 Travel Board Hearing, the Veteran testified that the disability he was referring to was swelling and pain in his scrotum, and he was unsure whether this was related to the prostate or the scrotum.

At a March 2013 examination, the VA examiner indicated no prostate examination was done because the only current disability was related to the scrotum and the Veteran's diagnosis of epididymitis. The Veteran had no complaints regarding his prostate, and he showed no symptoms of a prostate disability

The Veteran has no diagnosis of any problem related to his prostate gland, and there is no documentation of any prostate disabilities in the claims file. Absent, a diagnosis of a current disability, service connection for a prostate disability must be denied. 

(ii) Scrotal Disability 

The Veteran was diagnosed with chronic epididymitis in May 2010 at a private medical facility after repeated pain in his right testicle. Thus, the requirement for a current disability has been met. 

However, the STRs are silent in regard to complaints, diagnosis, or treatment of epididymitis or related symptoms. The Veteran did not report until his most recent examination that any incident, injury, or symptoms related to his chronic epididymitis occurred in service.

The Veteran, at his March 2013 Travel Board Hearing, reported he has swelling in his right testicle that would get painful. He reported having to wear biker shorts or compression shorts, but had chosen not to have surgery. The Veteran continued to report pain and swelling in his right testicle at a March 2015 VA examination.

At his September 2016 VA examination, the Veteran continued to report daily pain in his right testicle and the need to wear compression shorts, adding that he now uses a heat pad and soaks in Epsom salt to relieve pain. At this examination the Veteran also reported being hit in the testicles with a pogo stick during combat training at boot camp. This is the first time the Veteran reported any scrotal injury during service, and the STRs are silent in regard to the occurrence of this event or any treatment related to an injury of this type during the Veteran's period of ACDUTRA. 

The September 2016 VA examiner noted the Veteran did still have chronic epididymitis, manifested by pain and swelling in the right testicle, and, after a complete review of the Veteran's file, the examiner opined that this disability was less likely than not related to an in-service incident or injury because the first diagnosis of the disability occurred 20 years after service. Furthermore, the STRs are silent to any incident, diagnosis, or symptoms during the Veterans five months of active duty.

While the Board finds the Veteran is competent to report incidents occurring in service, specifically any incidents occurring in boot camp. However, the Board finds the Veteran's contemporaneous STRs, which mention multiple complaints involving other areas of his body, and his statements under oath at his May 2013 Travel Board Hearing, all of which are silent to any injury to his scrotum during boot camp, more probative than the statements made by the Veteran at his September 2016 VA examination where he indicated for the first time he had an in-service injury to his scrotum during boot camp. The Board finds that the Veteran's allegation of an in-service injury not credible.

Absent evidence of in-service incurrence of the Veteran's epididymitis and of a nexus between the current disability and service, service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. Thus, the claims must be denied.


III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran applied for TDIU in November 2010. The Veteran does not have any service-connected disabilities, and entitlement to TDIU is based solely on service-connected disabilities. As a result, TDIU must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an unspecified depressive disorder, is denied.

Entitlement to service connection for a prostate/scrotal disability is denied.

Entitlement to TDIU is denied.



____________________________________________
A. P. SIMPSON	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


